UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2363


TIMOTHY A. MICHAEL; MELINDA V. MICHAEL,

                Plaintiffs - Appellants,

          v.

KIAWAH ISLAND REAL ESTATE LLC; GORDON J. HILLOCK; THE GUERRY
GROUP LLC; JOSEPH H. GUERRY; LISA G. MCCASKILL,

                Defendants - Appellees,

          and

SUNTRUST MORTGAGE INCORPORATED,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:11-cv-02709-RMG)


Submitted:   May 30, 2013                     Decided:   June 6, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Stuckey, Jr., Alissa R. Collins, STUCKEY LAW OFFICES,
LLC, Charleston, South Carolina, for Appellants.     William A.
Coates, Carroll H. Roe, Jr., Greenville, South Carolina; Robert
H. Hood, James B. Hood, Brian J. Kern,       HOOD   LAW   FIRM,   LLC
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Timothy A. Michael and Melinda V. Michael appeal the

district court’s orders granting summary judgment and denying

their Fed. R. Civ. P. 59(e) motion.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            Michael v. Kiawah Island

Real Estate LLC, No. 2:11-cv-02709-RMG (D.S.C. Sept. 10, 2012;

Oct. 5, 2012).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3